ORDER
This case came before the Court in conference on a petition for writ of certiorari. Petitioner Wendy Taylor Humphrey, a member of the Rhode Island bar, seeks certiorari to review a June 6, 2011 Superi- or Court order imposing sanctions on her for a violation of Rule 11 of the Superior Court Rules of Civil Procedure. Humphrey asserts in her petition inter alia that the hearing justice violated her due process rights in the scheduling and conduct of the hearing. After careful consideration of the petition, this Court concludes that the hearing held in this case suffered from the same deficiencies as to notice and a meaningful opportunity to be heard as were present in Discover Bank v. Diane O’Brien Auty, 47 A.3d 341 (R.I. 2012), an appeal which the Court decided this day. In Discover Bank, we vacated the sanctions imposed on counsel and remanded the papers to the trial court where counsel was to be afforded a new hearing conducted with adequate notice and an opportunity to be heard prior to the imposition of sanctions. We further directed that the hearing justice on remand address the applicability of Rule ll’s provisions to the circumstances of the case and make specific findings relative to whether or not the appellant there violated the rule. We believe this same disposition is appropriate in this case.
Accordingly, for the reasons set forth in Discover Bank, the petition for certiorari is granted, and the Superior Court order of June 6, 2011 is quashed. The petitioner shall be provided a new hearing with proper notice and an adequate opportunity to be heard before any sanction is imposed. Further, as directed in Discover Bank, the hearing justice shall address the applicability of Rule 11 to the circumstances of this case and shall make findings as to whether or not the petitioner violated the rule.